[LETTERHEAD OF PHARMOS CORPORATION] March 3, United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 VIA EDGAR Re:Pharmos Corporation Post-Effective Amendment No.1 on Form S-1 to Form S-3 Registration Nos. 333-138723 and 333-149604 Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, Pharmos Corporation (the “Company”) hereby requests withdrawal of Post-Effective Amendment No.1 on Form S-1 to Form S-3, Registration Nos. 333-138723 and 333-149604 (the “Post-Effective Amendment”), which was erroneously filed on February 22, 2010, accession number 0000713275-10-000011, under the EDGAR submission code S-1/A (the “Erroneous Filing”). No securities have been sold by the selling securityholders in connection with the offerings covered by the Post-Effective Amendment since the date of the Erroneous Filing. The Company will be re-filing the Post-Effective Amendment under the correct EDGAR submission code POS AM. Sincerely, PHARMOS CORPORATION By:/s/ S. Colin Neill Name:S.
